Title: Notes on Debates, 22 March 1783
From: Madison, James
To: 


Saturday 22. March.
A letter was recd. from Genl Washington inclosing his address to the convention of Officers with the result of their consultations. This dissipation of the cloud which seemed to have been gathering afforded great pleasure on the whole to Congress; but it was observable that the part which the Genl. had found it necessary & thought it his duty to take, would give birth to events much more serious if they sd. not be obviated by the establishment of such funds as the Genl. as well as the army had declared to be necessary.
The report of the come. on Mr. Dyer’s motion in favor of a commutation for the half pay was agreed to. The preamble was objected to, but admitted at the entreaty of Mr. Dyer who supposed the considerations recited in it wd. tend to reconcile the State of Cont. to the measure.
An order passed for granting 35 licences for vessels belonging to Nantucket to secure the whaling vessels agst. the penalty for double papers. This order was in consequence of a deputation to Congs. representing the exposed situation of that island, the importance of the Whale fishery to the U. S. the danger of its being usurped by other nations & the concurrenc of the Enemy in neutralizing such a number of Vessels as wd. carry on the fisheries in an extent necessary for the support of the inhabitants.
The Come. to whom was referred the letter from the Secy. of F. A. with the foreign despatches &c reported
1. That our Ministers be thanked for their zeal & services in negociating the preliminary articles:
2. that they be instructed to make a communication of the separate article to the Court of France in such way as would best get over the concealment.
3. that the Secy. of F. A. inform them that it is the wish of Congress that the preliminary articles had been communicated to the Court of France before they had been executed.
Mr. Dyer said he was opposed to the whole report; that he fully approved of every step taken by our Ministers as well towards G. B. as towards France, that the separate article did not concern the interests of France & therefore could not involve the good faith of the U. S

Mr. Lee agreed fully with Mr. Dyer, said that a special report of facts ought to have been made as necessary for enabling Congs. to form a just opinion of the Conduct of the Ministers, and moved that the report might be recommitted. Mr. Wolcot 2ded. the motion which was evidently made for the sole purpose of delay. It was opposed by Mr. Clarke, Mr. Wilson & Mr. Ghorum the 1[s]t & last of whom had however no objection to postponing; by Mr. Mercer who repeated his abhorrence of the confidence shewn by our Ministers to those of G. B. said that ct. was about to realize the case of those kicked down the ladder by wch. they had been elevated, & of the viper which was ready to destroy the family of the man in whose bosom it had been restored to life, observed that it was unwise to prefer G. B. to Spain as our Neighbours in W. Florida.
Mr. Higgenson supported the sentiments of Mr. Lee. sd. that the Ct. de V. had released our Ministers & that he agreed with those who thought the instruction of June 15. cd. relate only to questions directly between G. B. & U. S.
Mr. Holten thought there was no sufficient evidence for praise or blame; and that both ought to be suspended untill the true reasons sd. be stated by the Ministers. He supposed that the separate article had been made an ultimatum of the preliminaries by G. B. & that there might also be secret arts: between G. B. & F. If the latter were displeased he conceived that she wd. officially notify it. Mr. Rutlidge was agst. recommitting but for postponing. The motion for recomg. was disagreed to, but several states being for postponing, the vote was no index as to the main question. (continued see No. XII)

No. XII
Saturday March 22. 1783. continued
It had been talked of among sundry members as very singular that the British Minister should have confided to Mr. Adams an intended expedition from N. Y. agst. W. Florida; as very reprehensible in the latter to become the depository of secrets hostile to the Friends of his Country, and that every motive of honor & prudence made it the duty of Congs. to impart the matter to the Spaniards. To this effect a motion was made by Mr. Mercer 2ded. by Mr. Madison. But it being near the usual hour of adjournment, the house being agitated by the debates on the separate article: and a large proportion of members predetermined agst. every measure wch. seemed in any manner to blame the Ministers; & the Eastern delegates in general extremely jealous of the honor of Mr. Adams, an adjournment was pressed & carried without any vote on the motion.

